    Case:20-01014-SDB Doc#:22 Filed:11/20/20 Entered:11/20/20 11:57:32                            Page:1 of 3



     IT IS ORDERED as set forth below:




     Date: November 20, 2020

                        UNITED STATES BANKRUPTCY COURT
___________________________________________________________________________
                                     SOUTHERN DISTRICT OF GEORGIA
                                          AUGUSTA DIVISION

        IN RE:                                          :     CHAPTER: 13

        BRENDA GAY BANKS,                               :     CASE NO: 19-10093 SDB
                 Debtor.                                :
                                                        :
                                                        :

        BRENDA GAY BANKS
        Plaintiff,                                      : ADVERSARY PROCEEDING
                                                        :   NO. 20-01014 SDB
        v.
                                                        :
                                                        :
        CREDIT ACCEPTANCE CORPORATION,
        Defendant

                                            CONSENT JUDGMENT

                 On October 2, 2020, Debtor Brenda Banks (the “Debtor”) filed this adversary proceeding

        against Credit Acceptance Corporation (“Credit Acceptance”) (collectively, the “Parties”). In

        Count I of the adversary proceeding, the Debtor seeks judgment compelling Credit Acceptance to

        turnover and repay directly to the Chapter 13 Trustee $8,538.11 which the Debtor alleges was paid

        to Credit Acceptance by the Chapter 13 Trustee through error and contrary to the Chapter 13 Plan

        filed by the Debtor. In Count II of the adversary proceeding, the Debtor seeks damages from Credit

        Acceptance for an alleged violation of the automatic stay afforded by 11 USC 362.

                 To expedite resolution of the adversary proceeding and reduce litigation time and expense,

        the Parties have consented to the entry of this judgment. No adverse interest requiring notice
Case:20-01014-SDB Doc#:22 Filed:11/20/20 Entered:11/20/20 11:57:32                             Page:2 of 3




    pursuant to Bankruptcy Rule 2002 (a) appears and the Chapter 13 Trustee, as evidenced by the

    Trustee’s signature below, has consented to the entry of the same.

           Therefore, by consent, it is hereby ORDERED as follows:

           ORDERED that within 10 days of this judgment becoming a final order from which no

    appeal has been filed or is pending, Credit Acceptance shall pay directly to the Chapter Trustee

    $6,738.11 being the alleged overpayment of $8,538.11 less $1,800.00 for 18 months adequate

    protection. Payment of the $6,738.11 shall be deemed to be payment in full and complete

    satisfaction of all the claims raised against Credit Acceptance in this adversary proceeding.

           ORDERED that the stay afforded by 11 USC 362 is modified so that Credit Acceptance

    may take such action with respect to that certain 2014 Chevrolet Impala vehicle, VIN

    2G1WC5E3XE1171005, (the “Vehicle”) as is authorized by Contract and State law. Credit

    Acceptance shall remit to the Trustee such proceeds as exceed the lawful debt due, if any,

    following the disposition of the Vehicle. Within 10 days of this judgment becoming a final order

    from which no appeal has been filed or is pending, the Debtor shall make the Vehicle available to

    Credit Acceptance for turnover.

           ORDERED that this judgment conclusively resolves all matters raised in the adversary

    proceeding.


                                       [END OF DOCUMENT]

                  (Signatures of parties consenting to entry of judgment on next page)




                                                     2
Case:20-01014-SDB Doc#:22 Filed:11/20/20 Entered:11/20/20 11:57:32                   Page:3 of 3




    United States Bankruptcy Court for the Southern District of Georgia Ch 13 Case Number 19-
    10093-SDB AP # 20-01014-SDB Brenda Gay Banks v. Credit Acceptance Corp. Consent
    Judgment

    Consented To:

    DUNCAN & BROW, ATTORNEYS AT LAW, LLC

    BY: /s/ Kathryn A. Brow Aho
    Attorneys for Debtor
    Kathryn A. Brow Aho GBN 425482
    2608 Commons Blvd, Ste A
    Augusta GA 30309
    (706) 755-2928
    k.brow@duncanbrow.com

    Consented To:

    LEVINE & BLOCK, LLC

    By:/s/ Ronald A. Levine
    Attorneys for Credit Acceptance Corp.
    Ronald A. Levine, Esq. GBN 448736
    PO Box 42148
    Atlanta, GA 30342
    rlevine@levineblock.com


    Has read and no opposition:


    OFFICE OF THE CHAPTER 13 TRUSTEE

    BY:
    Huon Le
    PO Box 1021733
                0368-2173
    Augusta GA 30368-2173




                                             LEVINE & BLOCK, LLC




                                               3
